GROSSCUP, Circuit Judge,
after stating the facts, as above, delivered the opinion of the Court:
The real questions presented on this appeal we decided in National Telegraph News Co. v. Western Union Tel. Co., 119 Fed. 294. Neither in this case, nor in the one cited, do we decide that the Telegraph Company is not a common carrier of news; that any proposing patron may not have the news upon conforming to the regulations, and the payment of charges, proffered to other patrons; or that the Board of Trade may make an exclusive contract for the transmission of news. None of these questions are material to the judgment to which we have come. The appellants in neither case have brought themselves into a situation where they may claim the service of the Telegraph Company as common carrier, or where they may deny to the Board of Trade its right to make the contract referred to. In this state of the record we are content, on the reasoning of National Telegraph News Co. v. Western Union Tel. Co., to affirm the order below.
Affirmed.